UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period :	January 1, 2014 — December 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: The falling price of oil has captured headlines in recent months and is having a sustained effect on markets and economies worldwide. Cheaper oil allows many consumers and businesses to shift spending to other priorities. At the same time, the decline reflects greater pessimism about global growth, and it is having a negative impact on the energy sector  not just in the United States, but wherever energy is a key export. This change in the investing environment has contributed to an increase in market volatility. Although the U.S. economy continues to grow, economic challenges in Europe, China, and Japan are causing uncertainty. Compared with recent years, we may see more tempered returns from equity and fixed-income markets. While a number of positive trends continue, including an improving housing market and a brighter employment situation, investors should also be alert to a possible increase in short-term interest rates that is widely expected to occur in 2015. History suggests that rising rates could generate headwinds for markets. In all types of market conditions, Putnam offers a wide range of flexible strategies. Our experienced investment teams employ new ways of thinking about building portfolios for both the opportunities and risks in todays markets. In this dynamic environment, it may be an opportune time for you to meet with your financial advisor to ensure that your portfolio is properly aligned with your goals and tolerance for risk. As always, thank you for investing with Putnam. Performance summary (as of 12/31/14) Investment objective As high a rate of current income as Putnam Investment Management, LLC believes is consistent with preservation of capital and maintenance of liquidity Net asset value December 31, 2014 Class IA: $1.00 Class IB: $1.00 Total return at net asset value Lipper VP (Underlying Funds) — Money (as of 12/31/14) Class IA shares* Class IB shares† Market Funds 1 year 0.01% 0.01% –0.04% 5 years 0.08 0.08 –0.14 Annualized 0.02 0.02 –0.03 10 years 16.69 15.37 15.12 Annualized 1.56 1.44 1.42 Life 148.77 143.47 147.96 Annualized 3.44 3.36 3.44 Current yield (as of 12/31/14) Current 7-day SEC yield (without subsidy) –0.29% –0.54% Current 7-day SEC yield (with subsidy) 0.01% 0.01% For a portion of the periods, the fund had expense limitations or waivers, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. The 7-day yield is the most common gauge for measuring money market mutual fund performance. Yield reflects current performance more closely than total return. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Money Market Fund1 Report from your fund’s managers What was the interest-rate environment like during the 12-month reporting period ended December 31, 2014? After a challenging start for rate-sensitive investments, U.S. interest rates fell during much of the year, despite improving economic data. The Federal Reserve continued to scale back its stimulative bond-buying program while affirming its commitment to low rates, and the European Central Bank took unprecedented steps to stimulate the eurozone economy. However, with the U.S. economy further along in its recovery, the Fed terminated its bond-buying stimulus program in October. Energy prices tumbled to multiyear lows as the Organization of Petroleum Exporting Countries declined to cut production. One of the more immediate impacts of falling oil prices was on inflation, which, if it stays low, grants the Fed more flexibility to hold off raising rates. How did Putnam VT Money Market Fund perform during the reporting period? The Fed’s decision to hold its benchmark federal funds rate to near zero percent throughout the period contributed to an absolute low level of yields at the front end of the yield curve. Accordingly, the portfolio’s performance fell in line with this rate environment. What can you tell us about your investment approach during the period? We searched for investments that allowed us to extend maturities further out on the money market yield curve to lock in attractive rates for longer periods and reduce volatility. We accomplished this by focusing on floating-rate securities that reset on a one-or three-month basis. We also added exposure to U.S. Treasuries by purchasing longer-dated, floating-rate Treasury notes with two-year maturities that reset on a daily basis spread against the most recent 13-week Treasury bill. Additionally, we added exposure to corporate and bank issuers in commercial paper and certificates of deposit. Repurchase agreements with what we believed were strong counterparties that were collateralized by Treasuries and mortgages backed by U.S. government agencies represented a large weighting in the portfolio throughout the period as they provided a regular source of liquidity. The Securities and Exchange Commission [SEC] approved regulatory changes for money market mutual funds. What are the new regulations, and how will they affect the fund? On July 23, 2014, the SEC approved amendments to Rule 2a-7 under the Investment Company Act of 1940. These amendments build upon the reforms adopted by the Commission in March 2010 to reduce the interest-rate, credit, and liquidity risks for money market fund portfolios. The 2014 rule changes address three main areas: structure [net asset value (NAV) and liquidity fees and redemption gates], portfolio diversification, and enhanced disclosures. While not all the rules impact every type of money market fund in exactly the same way, all money market funds will be affected. While the new rules became effective in the fall of 2014, the SEC has provided a two-year transition period for money market fund managers and investors to fully implement the structural and operational reforms. Full compliance will not be required until mid- to late-2016. We are still evaluating the new amendments, so there are no changes for the portfolio at this time. What are your thoughts about the future course of interest rates? The central bank’s decision to begin increasing its federal funds rate from near zero is expected to depend on the pace of the U.S. recovery, inflation, and further improvement in the labor market. While we have expected upward pressure on interest rates for some time, global factors may continue to keep these movements in check. We believe the impact of upward pressure on interest rates in the United States will only occur when the Fed actively begins raising its benchmark rate. Accordingly, we think it best to maintain the portfolio’s flexibility, especially since the markets tend to price in anticipated Fed action before policy adjustments become reality. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve a $1.00 per share value, issuer credit quality and interest-rate risks exist, and it is possible to lose money by investing in this fund. Inflation’s effects may erode your investment’s value over time. Money market values typically rise and fall in response to changes in interest rates. Although the fund only buys high-quality investments, investments backed by a letter of credit carry the risk of the provider failing to fulfill its obligations to the issuer. Your fund’s managers Portfolio Manager Joanne M. Driscoll, CFA, joined Putnam in 1995 and has been in the investment industry since 1992. Portfolio Manager Jonathan M. Topper has been in the investment industry since he joined Putnam in 1990. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Money Market Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2014, to December 31, 2014. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/13* 0.46% 0.71% Annualized expense ratio for the six-month period ended 12/31/14†‡ 0.13% 0.13% *Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. ‡Reflects a voluntary waiver of certain fund expenses. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/14 for the 6 months ended 12/31/14 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $0.66 $0.66 $0.66 $0.66 Ending value (after expenses) $1,000.10 $1,000.10 $1,024.55 $1,024.55 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/14. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Putnam VT Money Market Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Money Market Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Money Market Fund (the “fund”) at December 31, 2014, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2014 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 9, 2015 4 Putnam VT Money Market Fund The fund’s portfolio 12/31/14 REPURCHASE AGREEMENTS (27.6%)* Principal amount Value Interest in $161,089,000 joint tri-party repurchase agreement dated 12/31/14 with RBC Capital Markets, LLC due 1/2/15 — maturity value of $14,527,065 for an effective yield of 0.08% (collateralized by various mortgage backed securities with coupon rates ranging from zero % to 4.500% and due dates ranging from 10/1/35 to 12/1/44, valued at $164,311,510) $14,527,000 $14,527,000 Interest in $374,041,000 joint tri-party repurchase agreement dated 12/31/14 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 1/2/15 — maturity value of $14,000,054 for an effective yield of 0.070% (collateralized by various mortgage backed securities with a coupon rate of 4.000% and due dates ranging from 5/1/44 to 9/1/44, valued at $381,521,821) 14,000,000 14,000,000 Interest in $375,000,000 joint tri-party repurchase agreement dated 12/31/14 with Citigroup Global Markets, Inc. due 1/2/15 — maturity value of $14,000,054 for an effective yield of 0.070% (collateralized by various mortgage backed securities and various U.S. Treasury notes with coupon rates ranging from 0.625% to 6.000% and due dates ranging from 6/30/16 to 11/1/44, valued at $382,500,021) 14,000,000 14,000,000 Total repurchase agreements (cost $42,527,000) COMMERCIAL Maturity Principal PAPER (24.3%)* Yield (%) date amount Value ABN AMRO Funding USA, LLC 0.180 1/15/15 $770,000 $769,945 American Honda Finance Corp. 0.120 2/18/15 1,525,000 1,524,756 Apple, Inc. 0.200 5/19/15 600,000 599,540 BMW US Capital, LLC 0.100 1/20/15 675,000 674,964 Coca-Cola Co. (The) 0.210 3/26/15 1,125,000 1,124,449 Commonwealth Bank of Australia 144A (Australia) 0.253 11/9/15 1,400,000 1,400,001 DnB Bank ASA (Norway) 0.170 1/6/15 1,575,000 1,574,963 DnB Bank ASA 144A (Norway) 0.225 2/2/15 800,000 799,840 Eli Lilly & Co. 0.120 2/23/15 1,500,000 1,499,735 General Electric Capital Corp. 0.180 4/14/15 2,250,000 2,248,841 HSBC Bank PLC 144A (United Kingdom) 0.244 10/2/15 900,000 900,000 HSBC USA, Inc. (United Kingdom) 0.230 3/11/15 800,000 799,647 Kaiser Foundation Hospitals 0.130 2/4/15 750,000 749,908 Mitsubishi UFJ Trust & Banking Corp./NY 0.200 2/6/15 2,275,000 2,274,545 Nestle Capital Corp. 0.140 2/23/15 1,200,000 1,199,753 Nordea Bank AB (Sweden) 0.190 3/9/15 1,000,000 999,646 Nordea Bank AB (Sweden) 0.180 1/5/15 1,125,000 1,124,978 Proctor & Gamble Co. (The) 0.120 3/17/15 1,000,000 999,750 Prudential PLC (United Kingdom) 0.200 2/9/15 750,000 749,838 Rabobank USA Financial Corp. (Netherlands) 0.160 2/17/15 1,000,000 999,791 Roche Holdings, Inc. (Switzerland) 0.120 3/19/15 750,000 749,808 COMMERCIAL Maturity Principal PAPER (24.3%)* cont. Yield (%) date amount Value Simon Property Group LP 144A 0.130 1/7/15 $1,500,000 $1,499,968 Skandinaviska Enskilda Banken AB (Sweden) 0.200 4/10/15 900,000 899,505 Skandinaviska Enskilda Banken AB (Sweden) 0.190 2/27/15 600,000 599,820 Standard Chartered Bank/New York 0.210 2/26/15 575,000 574,812 Standard Chartered Bank/New York 144A 0.230 4/8/15 925,000 924,427 State Street Corp. 0.190 5/5/15 500,000 499,673 State Street Corp. 0.150 3/2/15 1,775,000 1,774,556 Sumitomo Mitsui Banking Corp. (Japan) 0.200 1/26/15 525,000 524,927 Swedbank AB (Sweden) 0.180 1/14/15 1,575,000 1,574,898 Toyota Motor Credit Corp. 0.220 3/9/15 1,850,000 1,849,243 Toyota Motor Credit Corp. 0.150 3/3/15 450,000 449,886 Westpac Banking Corp. 144A (Australia) 0.227 3/5/15 2,425,000 2,425,066 Total commercial paper (cost $37,361,479) ASSET-BACKED COMMERCIAL Maturity Principal PAPER (13.8%)* Yield (%) date amount Value Bedford Row Funding Corp. 144A 0.239 7/9/15 $2,250,000 $2,250,000 Chariot Funding, LLC 0.190 4/9/15 2,275,000 2,273,823 Collateralized Commercial Paper Co., LLC 0.200 2/9/15 550,000 549,881 Collateralized Commercial Paper Co., LLC 0.150 1/5/15 1,750,000 1,749,971 Fairway Finance, LLC 144A (Canada) 0.207 5/6/15 1,175,000 1,175,000 Jupiter Securitization Co., LLC 0.190 4/9/15 1,525,000 1,524,211 Manhattan Asset Funding Co., LLC (Japan) 0.170 1/16/15 1,800,000 1,799,873 MetLife Short Term Funding, LLC 0.130 2/2/15 1,400,000 1,399,838 MetLife Short Term Funding, LLC 0.120 1/21/15 850,000 849,943 Old Line Funding, LLC 144A 0.190 2/9/15 2,350,000 2,349,516 Regency Markets No. 1, LLC 144A 0.160 1/15/15 2,250,000 2,249,860 Thunder Bay Funding, LLC 144A 0.190 2/17/15 2,375,000 2,374,411 Working Capital Management Co. (Japan) 0.180 1/20/15 750,000 749,929 Total asset-backed commercial paper (cost $21,296,256) Putnam VT Money Market Fund5 MUNICIPAL BONDS Maturity Principal AND NOTES (10.6%)* Yield (%) date Rating** amount Value District of Columbia (0.6%) American University Commercial Paper, Ser. A 0.130 1/14/15 A-1 $925,000 $924,957 Illinois (2.1%) Illinois State Educational Facilities Authority VRDN (Lake Forest Open Lands) (Northern Trust Co. (LOC)) M 0.040 8/1/33 A-1+ 1,000,000 1,000,000 University of Chicago Commercial Paper, Ser. A 0.110 2/17/15 P-1 1,000,000 999,856 University of Chicago Commercial Paper, Ser. A 0.120 1/6/15 P-1 1,300,000 1,299,978 Maryland (1.5%) Johns Hopkins University Commercial Paper, Ser. C 0.120 3/24/15 P-1 500,000 500,000 Johns Hopkins University Commercial Paper, Ser. C 0.120 3/17/15 P-1 1,125,000 1,125,000 Johns Hopkins University Commercial Paper, Ser. C 0.120 2/19/15 P-1 650,000 650,000 Massachusetts (0.4%) President and Fellows of Harvard College Commercial Paper 0.120 1/6/15 P-1 575,000 574,990 Michigan (1.0%) Trinity Health Corporation Commercial Paper 0.120 1/8/15 P-1 1,525,000 1,524,964 New York (0.5%) Trustees of Columbia University in the City of New York Commercial Paper 0.100 1/27/15 P-1 750,000 750,000 North Carolina (1.5%) Duke University Commercial Paper, Ser. B-98 0.120 3/11/15 P-1 2,275,000 2,274,477 Pennsylvania (1.1%) Lehigh University Commercial Paper, Ser. A 0.120 2/18/15 P-1 800,000 799,872 Lehigh University Commercial Paper, Ser. A 0.120 1/13/15 P-1 900,000 899,964 Texas (1.9%) Board of Regents of Texas Tech University Revenue Financing System Commercial Paper, Ser. A 0.120 2/18/15 P-1 1,000,000 1,000,000 Board of Regents of The Texas A&M University Revenue Financing System Commercial Paper, Ser. B 0.120 2/12/15 P-1 1,000,000 1,000,000 Board of Regents of The Texas A&M University Revenue Financing System Commercial Paper, Ser. B 0.120 1/12/15 P-1 1,000,000 1,000,000 Total municipal bonds and notes (cost $16,324,058) CERTIFICATES Interest Maturity Principal OF DEPOSIT (9.4%)* rate (%) date amount Value Australia & New Zealand Banking Group, Ltd./ New York, NY 0.170 4/8/15 $1,350,000 $1,350,000 Australia & New Zealand Banking Group, Ltd./NY FRN 0.483 1/29/15 1,000,000 1,000,214 Bank of America, NA 0.170 2/12/15 1,500,000 1,500,140 Bank of Montreal/ Chicago, IL FRN (Canada) 0.212 3/10/15 1,200,000 1,200,000 Bank of Nova Scotia/ Houston FRN 0.237 9/8/15 1,250,000 1,250,000 Canadian Imperial Bank of Commerce/New York, NY FRN 0.246 11/12/15 550,000 550,000 Canadian Imperial Bank of Commerce/New York, NY FRN 0.232 6/17/15 1,750,000 1,750,000 National Australia Bank, Ltd. FRN (Australia) 0.235 2/26/15 1,300,000 1,300,000 Toronto-Dominion Bank/ NY FRN (Canada) 0.252 11/18/15 2,325,000 2,325,000 U.S. Bank, NA/ Cincinnati, OH FRN 0.233 10/30/15 2,325,000 2,325,000 Total certificates of deposit (cost $14,550,354) U.S. TREASURY Interest Maturity Principal OBLIGATIONS (4.3%)* rate (%) date amount Value U.S. Treasury Notes 0.110 7/31/16 $1,550,000 $1,550,064 U.S. Treasury Notes 0.109 4/30/16 1,590,000 1,590,070 U.S. Treasury Notes 0.093 10/31/16 1,575,000 1,575,015 U.S. Treasury Notes 0.085 1/31/16 1,850,000 1,849,712 Total U.S. treasury obligations (cost $6,564,861) MUTUAL FUNDS (4.2%)* Shares Value Putnam Money Market Liquidity Fund 0.09% L 6,425,872 $6,425,872 Total mutual funds (cost $6,425,872) CORPORATE BONDS Interest Maturity Principal AND NOTES (3.8%)* rate (%) date amount Value Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes, Ser. MTN 3.100 1/15/15 $1,000,000 $1,001,096 Commonwealth Bank of Australia/New York sr. unsec. notes 1.950 3/16/15 775,000 777,635 HSBC USA, Inc. sr. unsec. unsub. notes (United Kingdom) 2.375 2/13/15 650,000 651,550 National Australia Bank, Ltd. 144A sr. unsec. FRN notes (Australia) 0.532 1/22/15 1,100,000 1,100,202 Wells Fargo & Co. sr. unsec. FRN notes 1.175 6/26/15 800,000 803,289 Wells Fargo Bank, NA sr. unsec. FRN notes, Ser. MTN M 0.331 7/15/19 1,500,000 1,500,000 Total corporate bonds and notes (cost $5,833,772) 6 Putnam VT Money Market Fund U.S. GOVERNMENT AGENCY Maturity Principal OBLIGATIONS (1.3%)* Yield (%) date amount Value Federal Home Loan Banks unsec. discount notes 0.155 3/6/15 $750,000 $749,793 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.170 3/19/15 600,000 599,782 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.150 2/19/15 400,000 399,918 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.150 2/17/15 296,000 295,942 Total U.S. government agency obligations (cost $2,045,435) Total investments (cost $152,929,087) Key to holding’s abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate atthe close of the reporting period LOC Letter of Credit MTN Medium Term Notes VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly.The rate shown is the current interest rate at the close of the reporting period. Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2014 through December 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $153,987,501. **The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. For further details regarding security ratings, please see the Statement of Additional Information. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. M The security’s effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $21,296,256 $— Certificates of deposit — 14,550,354 — Commercial paper — 37,361,479 — Corporate bonds and notes — 5,833,772 — Municipal bonds and notes — 16,324,058 — Mutual funds 6,425,872 — — Repurchase agreements — 42,527,000 — U.S. government agency obligations — 2,045,435 — U.S. treasury obligations — 6,564,861 — Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. The accompanying notes are an integral part of these financial statements. Putnam VT Money Market Fund 7 Statement of assets and liabilities 12/31/14 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $103,976,215) $103,976,215 Affiliated issuers (identified cost $6,425,872) (Notes 1 and 5) 6,425,872 Repurchase agreements (identified cost $42,527,000) 42,527,000 Cash 198 Interest and other receivables 79,510 Receivable for shares of the fund sold 1,316,118 Receivable from Manager (Note 2) 3,274 Total assets Liabilities Payable for shares of the fund repurchased 163,690 Payable for custodian fees (Note 2) 3,422 Payable for investor servicing fees (Note 2) 12,712 Payable for Trustee compensation and expenses (Note 2) 104,025 Payable for administrative services (Note 2) 1,041 Payable for auditing and tax fees 41,812 Other accrued expenses 13,984 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 5) $153,987,501 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $75,352,172 Number of shares outstanding 75,352,166 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $1.00 Computation of net asset value Class IB Net assets $78,635,329 Number of shares outstanding 78,635,322 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $1.00 The accompanying notes are an integral part of these financial statements. 8 Putnam VT Money Market Fund Statement of operations Year ended 12/31/14 Investment income Interest (including interest income of $4,122 from investments in affiliated issuers) (Note 5) $231,495 Expenses Compensation of Manager (Note 2) 453,994 Investor servicing fees (Note 2) 162,020 Custodian fees (Note 2) 13,208 Trustee compensation and expenses (Note 2) 6,196 Distribution fees (Note 2) 209,034 Administrative services (Note 2) 4,016 Other 88,141 Fees waived and reimbursed by Manager (Note 2) (721,337) Total expenses Expense reduction (Note 2) — Net expenses Net investment income Net gain on investments — Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/14 12/31/13 Decrease in net assets Operations: Net investment income $16,223 $19,339 Net realized gain on investments — 8,594 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (7,852) (9,315) Class IB (8,371) (10,024) Net increase in capital from affiliate (Note 5) 252,053 — Decrease from capital share transactions (Note 4) (22,803,829) (37,514,742) Total decrease in net assets Net assets: Beginning of year 176,539,277 214,045,425 End of year The accompanying notes are an integral part of these financial statements. Putnam VT Money Market Fund9 Financial highlights (For a common share outstanding throughout the period) LESS RATIOS AND SUPPLEMENTAL INVESTMENT OPERATIONS: DISTRIBUTIONS: DATA: Period ended Net asset value, beginning of period Net investment income (loss) Net realized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring payment Net asset value, end of period Total return at net asset value (%) a,b Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) a,c,d Ratio of net investment income (loss) to average net assets (%) d Class IA 12/31/14 .0001 — (.0001) .0017 e .13 .01 12/31/13 .0001 — f (.0001) — .16 .01 12/31/12 .0001 — f (.0001) — .24 .01 12/31/11 .0001 .0001 (.0001) — .20 .01 12/31/10 .0003 (.0004) (.0004) — .26 .03 Class IB 12/31/14 .0001 — (.0001) .0016 e .13 .01 12/31/13 .0001 — f (.0001) — .16 .01 12/31/12 .0001 — f (.0001) — .24 .01 12/31/11 .0001 .0001 (.0001) — .20 .01 12/31/10 .0003 (.0004) (.0004) — .26 .03 a The charges and expenses at the insurance company separate account level are not reflected. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields of the fund. As a result of such waivers, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 12/31/14 12/31/13 12/31/12 12/31/11 12/31/10 Class IA 0.32% 0.30% 0.22% 0.26% 0.19% Class IB 0.57 0.55 0.47 0.51 0.44 e Reflects a voluntary non-recurring payment from Putnam Investments (Note 5). f Amount represents less than $0.0001 per share. The accompanying notes are an integral part of these financial statements. 10Putnam VT Money Market Fund Notes to financial statements 12/31/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2014 through December 31, 2014. Putnam VT Money Market Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in money market instruments that are high quality and have short-term maturities. The fund invests significantly in certificates of deposit, commercial paper (including asset-backed commercial paper), U.S. government debt and repurchase agreements, corporate obligations and bankers acceptances. The fund may also invest in U.S. dollar denominated foreign securities of these types. Putnam Management may consider, among other factors, credit and interest rate risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if the fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Interest income is recorded on the accrual basis. Premiums and discounts from purchases of short-term investments are amortized/accreted at a constant rate until maturity. Gains or losses on securities sold are determined on the identified cost basis. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or Putnam VT Money Market Fund 11 available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $230,670 to decrease paid-in-capital and $230,670 to decrease accumulated net realized loss. The aggregate identified cost on a financial reporting and tax basis is the same. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 36.0% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.440% of the first $5 billion, 0.390% of the next $5 billion, 0.340% of the next $10 billion, 0.290% of the next $10 billion, 0.240% of the next $50 billion, 0.220% of the next $50 billion, 0.210% of the next $100 billion and 0.205% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses in order to enhance the annualized net yield for the fund. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management waived $721,337 as a result of this waiver, which includes $209,034 of class IB specific distribution fees from the fund, and the net yield at the close of the reporting period was 0.01%. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $78,403 Class IB 83,617 Total $162,020 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $91, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $209,034 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales (including maturities) of investment securities (all short-term obligations) aggregated $10,945,851,251 and $10,969,776,433, respectively. 12Putnam VT Money Market Fund Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/14 Year ended 12/31/13 Year ended 12/31/14 Year ended 12/31/13 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 31,131,181 $31,131,181 33,448,940 $33,448,940 24,307,146 $24,307,146 27,987,065 $27,987,065 Shares issued in connection with reinvestment of distributions 7,852 7,852 9,315 9,315 8,371 8,371 10,024 10,024 31,139,033 31,139,033 33,458,255 33,458,255 24,315,517 24,315,517 27,997,089 27,997,089 Shares repurchased (40,925,453) (40,925,453) (48,152,301) (48,152,301) (37,332,926) (37,332,926) (50,817,785) (50,817,785) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Money Market Liquidity Fund* $8,000,000 $872 $1,575,000 $4,122 $6,425,872 Total * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. During the reporting period, Putnam Investments made a voluntary non-recurring payment totaling $252,053 to the fund. No shares of the fund were issued to Putnam Investments in connection with this payment and Putnam Investments has no claim on the fund’s assets in respect of the amount of the payment. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Merrill Lynch, Pierce, Fenner Citigroup Global Markets, Inc. and Smith Inc. RBC Capital Markets, LLC Total Assets: Repurchase agreements** $14,000,000 $14,000,000 $14,527,000 $42,527,000 Total Assets Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $14,000,000 $14,000,000 $14,527,000 Net amount $— $— $— **Included with Investments in securities on the Statement of assets and liabilities. †Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Note 8 — Note regarding recent Securities and Exchange Commission (“SEC”) rule amendments In July 2014, the SEC adopted amendments to the rules under the Investment Company Act of 1940 governing the operations of registered money market funds, such as Putnam VT Money Market Fund. The amendments are generally intended to address circumstances in which money market funds may face heavy redemptions and to increase the transparency of risks associated with investments in money market funds. Putnam Management is evaluating the SEC’s adopted rules and their potential impact on the fund and its financial statements. Putnam VT Money Market Fund 13 Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 545,333,593 24,865,496 Ravi Akhoury 545,906,178 24,292,911 Barbara M. Baumann 549,255,821 20,943,268 Jameson A. Baxter 548,878,213 21,320,877 Charles B. Curtis 548,266,326 21,932,764 Robert J. Darretta 548,954,413 21,244,676 Katinka Domotorffy 547,720,210 22,478,879 John A. Hill 548,926,132 21,272,957 Paul L. Joskow 548,318,739 21,880,351 Kenneth R. Leibler 549,128,017 21,071,073 Robert E. Patterson 548,989,554 21,209,535 George Putnam, III 548,805,405 21,393,685 Robert L. Reynolds 549,170,754 21,028,335 W. Thomas Stephens 548,523,544 21,675,546 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Broker non-votes 154,124,612 7,513,528 11,452,712 — A proposal to adopt an Amended and Restated Declaration of Trust was approved with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Broker non-votes 507,595,281 19,452,349 43,151,459 — All tabulations are rounded to the nearest whole number. 14Putnam VT Money Market Fund About the Trustees Putnam VT Money Market Fund 15 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Vice President and Chief Legal Officer Since 2007 Putnam Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and PutnamManagement Vice President, Director of Proxy Voting and Putnam RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer Robert R. Leveille (Born 1969) Vice President and Assistant Treasurer Since 2000 Vice President and Chief Compliance Officer Since 2007 Since 2007 Director of Accounting & Control Chief Compliance Officer, Services, Putnam Investments and Putnam Investments, Putnam Management, PutnamManagement and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 16 Putnam VT Money Market Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2014, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Independent Registered Robert L. Reynolds Public Accounting Firm W. Thomas Stephens PricewaterhouseCoopers LLP The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Money Market Fund 17 This report has been prepared for the shareholders H517 of Putnam VT Money Market Fund. VTAN039 292436 2/15 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2014	$39,309	$ — $3,047	$ — December 31, 2013	$40,790	$ — $1,994	$ — For the fiscal years ended December 31, 2014 and December 31, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $565,112 and $151,994 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
